DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.
Claims 46, 47, 158, and 162-170, 172 and 173 remain pending.
Claim 47 stands withdrawn in view of Applicant's election with traverse in the response filed 4/8/2016 of Group IV. Claim 47 was inadvertently omitted from the listing of the claims in the previous action mailed 4/8/2021.
Claims 46, 158, and 162-170, 172 and 173, are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 46, 158, 162-170, 172 and 173 are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al (US 5866331) in view of Singer (US 5962332), Ono et al (US 20090203046), Schlegel et al (US 20020009724), Billing-Medel et al (US 20010055758), Fan et al (US 20110287415), and Paillasson et al (Exp. Cell Res. 231: 226-233, 1997).
Singer ‘331 taught methods of single molecule detection by in situ hybridization. Molecules for detection included mRNA, and Singer exemplified a method in which beta actin mRNA was detected through the use of probes against the 5’- and 3’-UTRs of the mRNA.  See e.g. column 11, line 61 to column 12, line 11.  The oligonucleotides used in that example were 50-53mers.  However, Singer indicated that the length of the probes could vary considerably depending on considerations such as the target nucleic acid length, length of the nucleotide sequence of interest, target nucleic acid type (i.e. DNA or RNA), target nucleic acid G-C content, and the spacing of fluorochromes on the probe. Preferred lengths ranged from 20-200 nucleotides.
Although Singer ‘331 taught that the length of probes could vary considerably, Singer did not explicitly teach the use of probes of less than 20 nucleotides, such as the instantly recited 8-15 nucleotides.  Singer also did not specify that the 5’-UTR probe was targeted to a stretch of nucleotides at least 20 nucleotides upstream of the translation start site.
Singer ‘332 taught methods for in situ hybridization and indicated that oligonucleotide probes could be of 15 to 45 nucleotides in length. See column 7, lines 19-26, and column 8, lines 25-28.

Schlegel taught the use of hybridization probes and indicated probes typically comprise 7, 15, or about 20 or more nucleotides (see paragraph 165).
Billing-Medel taught the use of hybridization probes and indicated that the typical probe is in the range of between 10 and 25 nucleotides long (see paragraph 116).  
In view of the prior art of record, it was apparent to one of ordinary skill that is was routine to use hybridization probes in the range of 8-20 nucleotides in length to detect nucleic acids, such that it would have been obvious to have used probes in that size range in the invention of Singer absent evidence of secondary considerations such as criticality of the instantly claimed size ranges to success of the method. With regard to the positioning of the 5’-UTR probe, it is noted that the probes used by Singer in the example at column 11, line 61 to column 12, line 11 were 50-53mers and so necessarily hybridized to at least 30 nucleotides that were at least 20 nucleotides upstream of the start codon. Absent evidence of secondary considerations, it would have been obvious to target any stretch of 8-15 nucleotides in the 5’-UTR and any stretch of 8-20 nucleotides in the 3’-UTR.  It is noted that the majority of such target sites of 8-15 nucleotides in the 5’-UTR are at least 20 nucleotides upstream of the mRNA translation start of the mRNA of Singer because most of the 5’-UTR is at least 20 nucleotides upstream of the mRNA translation start. 
The instant claims require that the 3’-UTR targeted oligomer must be complementary to a sequence within 100 nucleotides of a polyadenylation junction.  Absent evidence to the contrary, any of the targets of Singer (‘331), and the 
These references did not teach probes with modified nucleotides such as LNA, 2’-O-methyl, or phosphorothioate residues.
Fan taught that oligonucleotide probes intended for in situ hybridization could comprise modifications such as LNA, 2’-O-methyl, or phosphorothioate residues, and that generally such modifications provide more stable interaction with the complementary target.  See paragraphs 24 and 25.
It would have been obvious to one of ordinary skill in the art at the time of the invention to used probes comprising LNA, 2’-O-methyl, and/or phosphorothioate modifications in the method of Singer ‘331, as modified.  One would have been motivated to do so in the process of optimizing probe affinity for target mRNA.  Moreover, these modified nucleotides are considered to be obvious equivalents of conventional RNA and DNA nucleotides such that it was prima facie obvious to have 
The preceding references did not explicitly teach a method in which the probes of Singer, as modified, were delivered under conditions that are not toxic to a mammalian cell. However, it was well known in the prior art that fluorescence in situ hybridization could be carried out under such conditions.  See e.g. Paillasson who taught methods of performing in situ fluorescence hybridization in living cells that had been permeabilized under reversible non-perturbing conditions (abstract).  Fig. 1 shows that the permeabilization treatment of Paillasson resulted in 7% cell death whereas control untreated cells showed 5% cell death. Moreover, the growth rates of treated and untreated cells were almost identical (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have adapted the method of Singer ‘331, with probes as modified, to be performed in live cells using the reversible, non-perturbing permeabilization conditions of Paillasson.  One would have been motivated to do so in order to perform real time monitoring of genes expression under various experimental conditions (see Paillasson at last sentence of conclusion on page 232).
Thus the invention as a whole was prima facie obvious. 

Response to Arguments
Applicant’s arguments filed 10/7/2021 have been fully considered, but they are not persuasive. 
Applicant asserts that there was no motivation or reason to combine the teachings of the prior art references to achieve the claimed invention, nor was there a reasonable expectation of success in doing so. Applicant asserts that in situ hybridization requires “the cytotoxic steps of cell permeabilization”, citing steps laid out in Singer. Applicant’s argument is unpersuasive because it is simply incorrect to assume that all methods of in situ hybridization require cytotoxic steps, as evidenced by Paillasson above who demonstrated that cells could be reversibly permeabilized without appreciable cytotoxicity.  This method in itself provides motivation to do perform studies in living cells such that it would have been obvious to have applied the method of Singer ‘331 with probes as modified using the permeabilization method of Paillasson. 
Applicant also argues that Billing-Medel taught PCR and reverse transcription steps that require the cytotoxic step of heating cells (e.g., to 95°C) to denature double-stranded nucleic acids, and concludes that a person skilled in the art reading Billing-Medel would therefore also have been motivated to use a cytotoxic method to deliver single oligonucleotides to a mammalian cell.  This is unpersuasive because Billing-Medel was never relied upon to teach methods of delivering oligonucleotides to cells. Billing-Medel merely provides evidence that typical hybridization probes have a length in the range of between 10 and 25 nucleotides. As discussed above, one of ordinary skill would have found means and motivation to use non-toxic probe delivery methods in view of Paillasson. 


Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635